Opinion filed April 16, 2009




                                                    In The


   Eleventh Court of Appeals
                                                 ___________

               Nos. 11-08-00301-CR, 11-08-00302-CR, & 11-08-00303-CR
                                     __________

                                  PAUL GLEN DILLS, Appellant

                                                           V.

                                       STATE OF TEXAS, Appellee


                                 On Appeal from the 29th District Court

                                          Palo Pinto County, Texas

                             Trial Court Cause Nos. 13731, 13732, & 13733


                                 MEMORANDUM OPINION
       The jury convicted Paul Glen Dills of two offenses of aggravated assault with a deadly
weapon1 and one offense of unlawful restraint.2 The jury found the enhancement allegation in each
indictment to be true and assessed appellant’s punishment at confinement for forty years and a
$2,000 fine in Cause No. 11-08-00301-CR, at confinement for twenty years and a $2,000 fine in



       1
           Cause Nos. 11-08-00301-CR and 11-08-00302-CR.
       2
           Cause No. 11-08-00303-CR.
Cause No. 11-08-00302-CR, and at confinement for fifteen years and a $2,000 fine in Cause No. 11-
08-00303-CR. We affirm.
        Appellant’s court-appointed counsel has filed motions to withdraw. Each motion is
supported by a brief in which counsel professionally and conscientiously examines the record and
applicable law and states that he has concluded that the appeal is frivolous. Counsel has provided
appellant with copies of the briefs and advised appellant of his right to review the record and file
responses to counsel’s briefs. Responses have not been filed. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d
173 (Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeals are without merit. We note that counsel has the responsibility to
advise appellant that he may file petitions for discretionary review by the Texas Court of Criminal
Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this court advises
appellant that he may file petitions for discretionary review pursuant to TEX . R. APP . P. 66. Black v.
State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
        The motions to withdraw are granted, and the judgments are affirmed.


                                                                PER CURIAM


April 16, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2